Case 2:19-cv-09966-FMO-FFM Document 16 Filed 02/03/20 Page 1 of 1 Page ID #:39




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
   3    Dennis Price, Esq., SBN 279082+
        8033 Linda Vista Road, Suite 200
   4    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   5    phylg@potterhandy.com
   6    Attorneys for Plaintiff

   7                          UNITED STATES DISTRICT COURT
   8                         CENTRAL DISTRICT OF CALIFORNIA

   9    CHRIS LANGER,                                       Case: 2:19-cv-09966-FMO-FFM
  10
                       Plaintiff,                           Plaintiff’s Notice of Voluntary
  11       v.                                               Dismissal With Prejudice

  12    BEVERLY 26 INVESTMENTS, LLC,
        a California Limited Liability                      Fed. R. Civ. P. 41(a)(1)(A)(i)
  13
        Company; BEVERLY DISCOUNT,
  14    INC., a California Corporation; and
        Does 1-10,
  15
                    Defendants.
  16
  17
  18            PLEASE TAKE NOTICE that Plaintiff Chris Langer, hereby
  19   voluntarily dismisses the above captioned action with prejudice pursuant to
  20   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  21            Defendant Beverly 26 Investments, LLC, a California Limited Liability
  22   Company; Beverly Discount, Inc., a California Corporation, have neither
  23   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
  24   Accordingly, this matter may be dismissed without an Order of the Court.
  25
  26   Dated: February 3, 2020                  CENTER FOR DISABILITY ACCESS
  27                                            By:     /s/Amanda Lockhart Seabock
                                                        Amanda Lockhart Seabock
  28                                                    Attorney for Plaintiff

                                                        1

                       Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                   Federal Rule of Civil Procedure 41(a)(1)(A)(i)
